Citation Nr: 0210783	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  99-24 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to special monthly compensation by reason of need 
for regular aid and attendance or by reason of being 
permanently housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1974 to 
January 1975. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a
November 1998 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington, which 
denied special monthly compensation by reason of need for 
regular aid and attendance or by reason of being permanently 
housebound.


FINDINGS OF FACT

1.  The veteran was granted entitlement to non-service 
connected disability pension effective in February 1993; the 
principal disabilities noted in the award are lumbar disc 
degeneration, rated 60 percent disabling, and chronic 
obstructive bronchitis with asthma, rated 60 percent 
disabling.  The combined disability rating for pension 
purposes is 80 percent.  

2.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; and is not a patient in a nursing home because of 
mental or physical incapacity.

3.  The evidence does not show that the veteran is unable to 
dress or undress himself, attend to wants of nature, feed 
himself, or protect himself from hazards of daily life as a 
result of a disability; he is not bedridden; and he is not 
substantially confined to his home due to service-connected 
disability.





CONCLUSION OF LAW

The criteria for establishing entitlement to special monthly 
compensation by reason of the need for regular aid and 
attendance or by reason of being permanently housebound have 
not been met.  38 U.S.C.A. §§  1114(l) and (s), 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.350, 3.351, 3.352 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107(West Supp. 
2001)) became law.  Regulations implementing the VCAA have 
now been published.       66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA eliminates the concept of a well-
grounded claim, and provides, among other things, for notice 
and assistance to claimants under certain circumstances.  The 
VCAA and implementing regulations apply in the instant case.  
See VAOPGCPREC 11-2000.

The RO did not have the benefit of the explicit provisions of 
the VCAA when it first adjudicated the issue in this case in 
November 1998.  The case has now been reviewed under the 
VCAA.  The veteran was advised of the VCAA and implementing 
regulations in an April 2002 letter.  After reviewing the 
claims folder, the Board finds that there has been 
substantial compliance with the pertinent mandates in the 
VCAA and implementing regulations.  In the November 1998 RO 
decision, in a statement of the case issued in November 1999, 
and in a supplemental statement of the case issued in April 
2002, the veteran was given notice of the information and 
medical evidence necessary to substantiate the claim at issue 
in this case, and of what was of record.  

The RO has obtained all identified pertinent medical records 
from VA medical facilities and from the veteran's private 
medical care providers.  There is no indication that there is 
any relevant evidence outstanding.  The RO reviewed this case 
under the VCAA in April 2002 and notice was sent to the 
veteran.  The veteran is not prejudiced by the Board's review 
of the case based on the current record. 

Background

The veteran contends, in essence, that because of his 
physical and mental disorders, he is entitled to special 
monthly pension by reason of being in need of regular aid and 
attendance of another person.  He asserts that he remains in 
his apartment more than 90 percent of the time, and thus is 
substantially confined to his home.  He reports that he pays 
neighbors to assist with his daily needs, such as cleaning 
and providing him transportation for shopping.

The record reflects that the veteran was granted entitlement 
to non-service connected disability pension, effective in 
February 1993.  The principal disabilities noted in that 
determination are lumbar disc degeneration, rated 60 percent 
disabling, and chronic obstructive bronchitis with asthma, 
rated 60 percent disabling.  A combined rating for pension 
purposes of 80 percent is in effect.  As set forth below, the 
veteran has other significant health problems.  

On VA examinations for aid and attendance in April and June 
1998, the veteran was in no apparent distress, and was not 
considered bedridden.  He arrived to the April 1998 
examination by car, accompanied by his mother.  Examination 
revealed ulnar neuropathy of the right hand.  The veteran 
complained of intermittent leg numbness.  He stated he was 
unable to stand from more than 10 minutes, and he could not 
walk more than 100 feet.  Other pathology included 
intermittent bowel incontinence and inability to completely 
empty his bladder.  The veteran also complained of recent 
memory loss, dizziness, and frequent coughing.  It was 
reported that he leaves home once a month to go shopping.  
The diagnosis was asthma and back pain.  The physician 
reported that the veteran did not need the daily skilled 
services of another person.  

On the June 1998 VA examination for aid and attendance, the 
physician noted that the veteran's past medical history was 
significant for depressive disorder, recurrent bronchitis, 
and restrictive airway disease.  The veteran was driven to 
the examination by a friend.  He complained of severe, 
worsening back pain.  He described his daily routine as 
primarily watching television.  He left his house 
approximately once a month to go shopping, but said that he 
"stays mostly inside his house in that emotions will cause 
exacerbation of his low back pain."  When asked whether he 
could leave his house in an emergency, the veteran reported 
that he could probably do so.  He dressed and cooked for 
himself, and he was able to take care of personal hygiene 
concerns.  It was noted that he smoked one and a half packs 
of cigarettes daily and had done so for years.  Examination 
revealed that the veteran's station and gait were normal.  
Neurological examination was essentially unremarkable.  There 
were no gross sensory abnormalities except for the loss of 
two point discrimination in the ulnar distribution of his 
right hand.  No muscular atrophy or fasciculations were 
appreciated.  Range of motion of the lumbar spine was 
limited, with flexion to 60 degrees and extension to 20 
degrees; lateral bending to 20 degrees bilaterally; and 
rotation to 30 degrees bilaterally.  The veteran expressed 
pain on all ranges of motion of the lower lumbar area.  He 
did not require the aid or another person or any other device 
for ambulation.  The diagnosis was ulnar neuropathy of the 
right hand, episodic bowel and bladder incontinence, episodic 
bilateral leg numbness (normal on this examination), and 
degenerative disc disease of the lumbar spine.  

In a December 1998 letter, the physician who performed the 
April 1998 VA aid and attendance examination reported that 
the veteran had the following medical disorders:  asthma, 
chronic bronchitis, chronic obstructive pulmonary disease, 
low back pain with degenerative disc disease, right arm pain 
and numbness, post-traumatic stress disorder (PTSD), and 
depression.  The physician wrote:

[The veteran] is confined to his house 
for several reasons.  He fears to venture 
out his home since he was stabbed in that 
neighborhood.  He stamina and strength 
are diminished due to his 3 pulmonary 
problems such that he cannot walk over 
100 feet without being severely short of 
breath and he fears he would not be able 
to fend off another attack.  He lives in 
a low rent, high crime area due to his 
present financial condition.  In cold 
weather his asthma is markedly worse and 
waiting for a bus causes marked 
bronchospasm.  Car and [b]us fumes, and 
strong perfumes also cause marked 
bronchospasm.  He has noted during these 
episodes he has coughed so much as to 
cause him to pass out.  Further limiting 
his activity is his low back pain.  
Because of these problems he is under the 
circumstances confined to his home.  He 
has noted himself that he does not 
required skilled care in his home, but 
wants it to be noted that he is confined 
to his home by his medical and 
psychiatric conditions.  I too believe 
that he is confined to his home by his 
medical and psychiatric conditions.

The same physician conducted VA examination for aid and 
attendance in January 1999.  The veteran reported that he 
slept from 9 p.m. to 9 a.m., and slept for seven hours 
between 9 a.m. and 9 p.m.  His appearance was normal.  He was 
obese and showed shortness of breath on mild exercise (here, 
on walking from the waiting room to the examination room).  
Forward bending of his back was to 15 degrees, and lateral 
bending was to 5 degrees bilaterally.  The veteran expressed 
pain on all ranges of motion of the lower lumbar area.  The 
veteran continued to experience memory difficulties, and he 
had difficulty concentrating.  He again complained that, due 
to being attacked and stabbed, he continued to experience 
anxiety while being outside in his neighborhood.  The 
physician reported that the veteran tries not to leave his 
house at all except for grocery shopping, and he needs 
assistance from neighbors.  It was noted that the veteran did 
not need the daily skilled services of another person.

Of record are statements furnished by individuals who live in 
the veteran's apartment building.  One individual reported 
that she often picked things up for the veteran when she went 
shopping; her boyfriend had taken the veteran shopping; and 
her children had helped the veteran perform chores such as 
cleaning his house.  In a letter signed by numerous tenants 
in his building reports, it was reported that the veteran 
stayed in his apartment a majority of the time, and was 
usually only seen in the manager's office when paying rent or 
requesting repairs.  

In February 2001, a conference was held at the Seattle RO 
between the veteran, his representative, and a VA Decision 
Review Officer.  The veteran said he spends approximately 90 
percent of his time in his apartment, and does not leave 
because of his back pain and neuropathy disorder.  He 
reported that he lives in a very bad neighborhood, and he is 
afraid to leave his home after being attacked and stabbed in 
the early 1990s.  He reported that he was being treated at a 
VA medical facility for PTSD, which was diagnosed after he 
was stabbed.  It was noted that VA sent a person to take him 
grocery shopping once a month.  The rest of the time he 
depends on neighbors to take him.  He reported that he does 
not leave his apartment otherwise.  

Of record are VA outpatient reports, dated from August 1987 
to February 2002, describing treatment the veteran received 
for numerous medical problems, primarily for psychological 
disorders.  Diagnoses shown in the records include low back 
pain, obesity, major depressive disorder, explosive 
personality disorder, chronic obstructive pulmonary disease, 
and chronic cigarette smoking.  In a November 1998 clinical 
report, a VA social worker noted that the veteran had asked 
for a "testimonial" from the social worker because the RO 
had denied entitlement to special monthly compensation based 
reason of being permanently housebound.  The social worker 
told the veteran that he would not write such a letter 
because he did not qualify for the following reasons:  (1) 
although the social worker took the veteran shopping, it was 
not because the veteran could not shop by himself; and 
(2) the veteran went wherever he wanted, when he wanted, 
especially when he gambled. 

In a January 1999 VA clinic report, a nurse noted that the 
veteran "expresses anger toward a previous provider whom he 
trusted but he feels did not write up a favorable report."  
The record indicates the veteran also asked the nurse to 
write a letter "to document why he should be house bound for 
an appeal process . . . ."  In a March 1999 progress note, a 
social worker stated that "[the veteran] feels he needs 
contact with others and has little in his [apartment] 
complex.  He wants to talk with others who have feelings 
about Christianity and Evolution or Humanism and enter 
debating matches."  In a February 2000 VA supportive housing 
progress note, a VA chaplain reported that religion appeared 
to be working negatively in the veteran's life, as it kept 
him isolated and alienated from society.  Also in February 
2002, the veteran called a VA social worker to report that he 
would not need the prearranged transportation assistance to 
the grocery store, as his mother purchased a car for him and 
he had already done the shopping.  

On VA psychiatric examination in March 2001, the veteran 
complained of symptoms of vigilance and social isolation, 
arising from his concerns about being assaulted.  He also 
complained of depression and anxiety.  The veteran stated 
that he needs housebound assistance because he occasionally 
hires people to help with his household chores when funds are 
available.  The Axis I diagnosis was bipolar disorder (type 
2), PTSD, and polysubstance abuse (with reported sustained 
remission).  Axis II diagnosis was personality disorder, not 
otherwise specified.  The physician reported that the 
veteran's psychological distress would be expected to impact 
his employability, but said distress should not preclude him 
from seeking or maintaining employment at some level, nor 
would it preclude him from caring for his own personal needs.  

On VA general examination in March 2001, primary health 
disorders were noted as asthma and low back pain.  The 
veteran complained of severe limitations in exertional 
ability.  He reported that he cannot feel his legs, and 
constant pain in the lower back prevents him from standing or 
sitting.  Examination revealed that his gait was fairly 
normal, but he went into contorted activities when asked to 
toe-walk and heel-walk.  There was no atrophy of the lower 
extremities.  The veteran could bend forward to 82 degrees, 
and extension was to 20 degrees, with pain on both maneuvers.  
Right tilt was to 34 degrees and left tilt was to 35 degrees.  
Rotation was greater than 70 degrees, bilaterally.  Straight 
leg raising was to 25 degrees, and was significantly painful 
subjectively.  The physician was not able to perform 
pulmonary function tests, as the veteran had an 
uncontrollable cough upon any forced exhalation.  

In a May 2002 e-mail correspondence to the RO, the veteran 
reported that references to him owning a car were 
"nonsense," as the car had been vandalized and could not be 
driven until recently, and is only used once a month for 
shopping or keeping appointments with doctors.  

Legal Criteria and Analysis

Increased pension is payable to a claimant who has a need for 
regular aid and attendance.  See 38 C.F.R. § 3.351.  The need 
for regular aid and attendance means helplessness or being so 
helpless as to require the regular aid and attendance of 
another person.  The claimant will be considered to be in 
need of regular aid and attendance if he or she (1) is blind 
or so nearly blind as to have corrected visual acuity of 
5/200 or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or (2) is a patient in a 
nursing home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).

Here, the Board notes that it is undisputed that the veteran 
is not blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; and is 
not a patient in a nursing home because of mental or physical 
incapacity.

In making a determination as to whether a claimant has a 
factual need of aid and attendance, 38 C.F.R. § 3.352(a) 
provides that consideration is to be given to such conditions 
as inability of the claimant to dress or undress herself or 
keep herself ordinarily clean and presentable; frequent need 
for adjustment of any special prosthetic device or orthopedic 
appliance which by reason of the particular disability cannot 
be done without aid; inability of the claimant to feed 
himself through extreme weakness; inability to attend the 
wants and needs of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from the hazards or dangers incident to 
his daily environment.  Being bedridden will also be a proper 
basis for allowance of special monthly pension.

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions that the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the veteran's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirements of personal assistance from 
others.  Id.

If the veteran does not qualify for increased benefits for 
aid and attendance, increased compensation benefits may still 
be payable if the veteran has a single permanent disability 
rated 100 percent disabling, and has either additional 
service-connected disability or disabilities independently 
ratable at 60 percent or more or is permanently housebound by 
reason of service-connected disability or disabilities.  38 
U.S.C.A. § 1114(s); 38 C.F.R. § 3.351(d).  A veteran is 
"permanently housebound" when he is substantially confined 
to his house (ward or clinical areas, if institutionalized) 
or immediate premises due to service-connected permanent 
disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.351(d)(2).

The Board finds that the majority of the evidence in this 
case reveals that the veteran has, and does, venture from his 
home, at least in order to buy groceries and see doctors.  
The VA opinions of the veteran's VA health care providers, to 
the effect that the veteran does not require such assistance 
is supported by the medical evidence and examination findings 
of record, including the findings on examinations performed 
by the sole VA physician who has opined that the veteran is 
confined to his home.  The Board finds that the veteran's 
overall condition is not one of helplessness such as to 
require the aid and attendance of another person.  There is 
no evidence that he is unable to keep himself ordinarily 
clean and presentable; that he has frequent need for 
adjustment of any special prosthetic device or orthopedic 
appliance which by reason of the particular disability cannot 
be done without aid; that he has inability to feed himself 
through extreme weakness; inability to attend the wants and 
needs of nature; or incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect the 
claimant from the hazards or dangers incident to his daily 
environment.  Furthermore, VA examinations show that he is 
not bedridden.  Based on a careful review of the veteran's 
disability picture, the extent of personal assistance he 
requires is less than that necessary to meet the criteria 
contained in 38 C.F.R. § 3.352.  Accordingly, payment of a 
special monthly pension based on a need for aid and 
attendance is not warranted.

Regarding the veteran's claim for special monthly pension due 
to being housebound, it must be noted, as outlined above, 
that the threshold requirement for special monthly pension 
under the housebound rate is that the qualified veteran have 
a single permanent disability rated as 100 percent disabling 
under the Schedule for Rating Disabilities.  See 38 C.F.R. § 
3.351(d), Part 4 (1998).  Here, the veteran does not have a 
disability rated as 100 percent disabling.  In addition, the 
evidence does not show that the veteran is permanently 
housebound as the veteran is not substantially confined to 
his dwelling or the immediate premises as discussed in the 
preceding paragraphs.  Accordingly, the Board finds that 
entitlement to a special monthly pension under 38 U.S.C.A. § 
1114(s) and 38 C.F.R. § 3.351(d) is not warranted.  

The Board acknowledges that the veteran has principal 
disabilities of lumbar disc degeneration and chronic 
obstructive bronchitis with asthma, for which he receives an 
80 percent combined evaluation.  However, the evidence as to 
whether he requires regular aid and attendance or is 
housebound due to those disabilities, as discussed above, is 
not so evenly balanced as to require resolution in the 
veteran's favor.  Therefore, the Board finds that the 
preponderance of the evidence is against entitlement to 
special monthly compensation by reason of need for regular 
aid and attendance or by reason of being permanently 
housebound.  38 U.S.C.A. § 1114(l) and (s), 5107; 38 C.F.R. 
§§ 3.102, 3.350, 3.351, 3.352.  


ORDER

Entitlement to special monthly compensation by reason of need 
for regular aid and attendance or by reason of being 
permanently housebound is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

